Action for damages for personal injuries due to the negligence of the defendants in installing and inspecting a gas heater in the home of plaintiffs and leaving in the pipe furnishing a chimney draft to carry off the gases, a damper which was loose and would become easily closed by vibration or otherwise, interfering with the outlet of carbon monoxide which permeated the house and caused the partial asphyxiation of plaintiffs. Judgment entered on a verdict for plaintiffs and order denying motion to set aside the verdict unanimously affirmed, with costs. No opinion. Present — Young, Hagarty, Davis and Adel, JJ.; Johnston, J., not voting.